LAVER Y, J.,
dissenting. I respectfully disagree with the majority opinion, which holds that due process was violated because a site visit by five members of the defendant conservation commission of the town of Litchfield (commission) was held without adequate notice having been given to the plaintiff. It is necessary to set forth additional facts found by the trial court as background for a full discussion of this issue. As stated in the majority opinion, the commission adjourned the public hearing on the permit applications on September 1, and continued it to September 29. On September 14, five members of the commission, along with the applicant’s engineer and designated agent, Dennis McMorrow, visited the site. Since a majority of the commission members were walking the site together, the meeting was properly noticed and posted in the Litchfield town hall pursuant to the Freedom of Information Act in accordance with General Statutes § 1-21.
The minutes of the September 14 meeting reflect that “[t]]he site was walked from lots 1 to 5. The drainage watercourse on lot 1 was examined and alternatives were discussed. The other drainage through the prop*236erty [was] also noted and discussed. The wetland crossing for driveways to lots 4 and 5 was noted and alternatives discussed.” The transcript from the September 29 continued public hearing, held subsequent to the site visit, is replete with testimony regarding observations and communications relative to the site walk.
McMorrow’s entire presentation at that hearing was limited to the discussion of existing drainage conditions, proposed drainage plans, alternatives to the proposed plans and the wetlands crossing for the common driveway. Specifically, McMorrow outlined the existing on-site drainage conditions and the applicant’s proposed drainage plan. McMorrow also testified as to the proposed alternatives. With respect to the driveway crossing, McMorrow testified that the applicant’s original plan resulted in the least impact on wetlands. At the commission’s request, McMorrow went on to explain alternatives to the single crossing. The trial court found that “the commission did not receive communications without the opposition’s knowledge and opportunity for explanation or rebuttal. The record makes clear that the material content of all observations and communications relative to the site walk summarized in the minutes were disclosed and discussed at the subsequent continued public hearing. Additionally, the plaintiff was provided with ample opportunity to rebut McMor-row’s testimony.”
In addition to the September 29 public hearing, the commission held hearings on October 27 and November 17. The plaintiff presented expert testimony from an engineer and a soil scientist as well as documents and reports to rebut the evidence of the applicant. In addition, the commission adopted the drainage plan proposed by the town engineer, Dave Thompson, in his September 29,1993 report to Hiram Peck, the Litchfield land use administrator. The commission had no knowl*237edge of this plan at the time of its site visit. The plaintiff, therefore, cannot claim that the commission’s failure to notify her of the site visit denied her the opportunity to respond to the plan eventually approved by the commission.
As our Supreme Court has noted, inland wetlands commissions are “composed of laymen whose procedural expertise may not always comply with the multitudinous statutory mandates under which they operate.” Gagnon v. Inland Wetlands & Watercourses Commission, 203 Conn. 604, 611, 569 A.2d 1094 (1990). As stated in footnote 3 of the majority opinion, it is customary for these volunteer, lay inland wetlands commission members to make site visits. These visits are optional and usually take place after an application has been filed. The puipose of a site visit is to acquaint the members of a commission with the property at issue. In keeping with this general informality, site visits vary both as to the number of members making a visit, as well as the point of the process when the site visit takes place. For instance, in Torsiello v. Zoning Board of Appeals, 3 Conn. App. 47, 49, 484 A.2d 483 (1984), “some members” visited the site after the public hearing. (Emphasis added.) In Samperi v. Inland Wetlands Agency, 226 Conn. 579, 582, 628 A.2d 1286 (1993), the site visit occurred before the public hearing. In Cole v. Planning & Zoning Commission, 40 Conn. App. 501, 508, 671 A.2d 844 (1996), a single commissioner visited the site before the public hearing and, on her own, conducted readings of noise levels. In Milardo v. Inland Wetlands Commission, 27 Conn. App. 214, 218-19, 605 A.2d 869 (1992), three members visited the site before the public hearings. In Palmisano v. Conservation Commission, 27 Conn. App. 543, 545, 608 A.2d 100 (1992), some members visited the site between two public hearings. In this case, a majority of the members visited the site, which required compliance with the Freedom of Information Act. General Statutes § 1-21.
*238The majority, however, by requiring notice to parties of the site visit, is making site visits a continuation and part of the public hearing and thus infusing them with an unintended formality. I disagree. Query? If each of the five members visited the site on September 14 at different times, would the plaintiff, under the majority’s reasoning, be entitled to notice of each site visit? Our paramount concern should be what it always has been: whether opponents to an application and the public have an opportunity to examine the evidence upon which the commission decides and to offer evidence in explanation or rebuttal. Our Supreme Court stated that “[i]f an administrative agency chooses to rely on its own judgment, it has a responsibility to reveal publicly its special knowledge and experience, to give notice of the material facts that are critical to its decision, so that a person adversely affected thereby has an opportunity for rebuttal . . . .” Feinson v. Conservation Commission, 180 Conn. 421, 428-29, 429 A.2d 910 (1980). For instance, in Cole v. Planning & Zoning Commission, supra, 40 Conn. App. 508-509, the chairwoman of the commission visited the site on her own and conducted readings of the noise levels, and she so stated at the public hearing. Instead of focusing on the particulars of the site visit, this court ruled that the disclosure of the information gave the appellants the right to cross-examine and to offer rebuttal evidence. Id. The present case is no different, except that five members of the commission visited the site. They disclosed at the public hearing and through the minutes of the September 14 site visit what they saw and discussed. The plaintiff had the fullest opportunity during three public hearings to question the commissioners, cross-examine them and offer rebuttal evidence.
The plaintiff relies on Palmisano v. Conservation Commission, supra, 27 Conn. App. 548, for the proposi*239tion that an opponent to an application has the right to witness the site visit in order to dispute evidence that is gathered there. In that case, the commission received ex parte evidence regarding the location of a well in relation to the proposed septic system. That evidence was in opposition to the plaintiff s application and was received after the public hearing. In addition, at the site inspection, a commission member felt a pipe that she believed to be a well. Palmisano is easily distinguished from a present case. First, the plaintiffs in that case never had the opportunity to rebut the evidence received ex parte. Second, the commission in that case relied on a commissioner’s knowledge not within her competence. Third, the site visit occurred after the public hearing had been concluded.
In the present case, there was full disclosure and full opportunity to question, cross-examine and rebut. The plaintiff presented voluminous testimony and evidence on the drainage and other issues.
I would not reverse on this issue, and I would review the other claims of the plaintiff.